THIS IS A BALLOON NOTE AND THE FINAL PRINCIPAL PAYMENT OR THE PRINCIPAL BALANCE
DUE UPON MATURITY IS TWO HUNDRED THOUSAND DOLLARS, $200,000.00, TOGETHER WITH
ACCRUED INTEREST, IF ANY.




PROMISSORY NOTE

U.S. $200,000.00

          Boca Raton, Florida

Interest Rate: 7% per annum

March 21, 2011




Maturity: September 21, 2011 or Upon Event of Default, or upon prepayment by
Maker, whichever occurs first




FOR VALUE RECEIVED, the undersigned maker, National Automation Services, Inc.
("NAS") ("the Maker"), hereby promises to pay to the order of Trafalgar Capital
Specialized Investment Fund, Luxembourg, a Luxembourg SICA V Fund (also known as
Trafalgar Capital Specialized Investment Fund, FIS, a foreign general
partnership) ("Trafalgar Luxembourg") and its successors and assigns
(collectively "the Holder"), the principal sum of Two Hundred Thousand Dollars
($200,000.00) in lawful money of the United States of America, together with
interest at the rate of seven percent (7%) per annum, on September 21,2011 in
one BALLOON PAYMENT of principal and accrued interest, or at any time an Event
of Default (as defined below) occurs. All payments of principal shall be made
payable to Schoeppl & Burke, P.A. Trust Account f/b/o Trafalgar Capital
Specialized Investment Fund, Luxembourg (or in such other manner as Holder may
designate in writing) and shall be delivered to Trafalgar Luxembourg c/o Carl F.
Schoeppl, Esq., Schoeppl & Burke, PA, 4651 North Federal Highway, Boca Raton,
Florida 33431. This Note may be prepaid, in whole or in part, at any time and
without penalty or premium.




A default shall occur upon the occurrence of anyone of the following events
which are defined as an "Event of Default" for purposes of this Note: (a) the
Maker's filing for bankruptcy protection within ninety days from the date
hereof; or (b) the failure of the Maker to pay any payment due under this Note
when the same is due and payable. The principal amount of this Note, plus
interest, shall, at the option of the Holder, be accelerated and become
immediately due and payable, time being of the essence, without notice, protest,
presentment, or demand upon the happening of anyone of the foregoing specified
Events of Default. The failure of the Holder to exercise any acceleration option
or the partial exercise thereof shall not constitute a waiver of the right to
exercise the same or any other right at another time. Extensions and/or renewals
hereof from time to time with or without notice shall not release the liability
of the Maker. The Holder shall not be liable for, or prejudiced by, the failure
to collect or lack of diligence in bringing suit on this Note or any renewal or
extension hereof. The Maker agrees that its liability shall be binding upon its
successors and assigns. The Maker agrees to pay all costs of collection:










/s/ Robert W Chance

March 25, 2011

Robert W. Chance

Date

National Automation Services, Inc.



